UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 10, 2011 JBI, INC. (Exact Name of Registrant As Specified In Charter) Nevada 000-52444 20-4924000 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) 1783 Allanport Road, Thorold Ontario, Canada L0S 1K0 (Address of Principal Executive Offices) (905) 384-4383 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Copies to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Rt. 9 South, 2nd Floor Manalapan, NJ, 07726 Tel No.: (732) 409-1212 Fax No.: (732) 577-1188 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. (a) Dismissal ofPrevious Independent Registered Public Accounting Firm. i On March 10, 2011, JBI, Inc. (the “Company”), dismissed Ernst & Young, LLP (“E&Y”) as our independent registered public accounting firm. The Board of Directors of the Company approved such dismissal on March 10, 2011. ii The Company’s Board of Directors participated in and approved the decision to change our independent registered public accounting firm. iii E&Y was engaged on January 24, 2011.Between January 24, 2011 and March 10, 2011, E&Y performed only limited audit planning proceduresand did not report on any financial statements of the Company iv In connection with the preparation of the audit and review of the financial statements of the Company through March 10, 2011, there were no disagreements on any matter of accounting principles or practices, financial statement disclosures, or auditing scope or procedures, which disagreements if not resolved to their satisfaction would have caused them to make reference in connection with E&Y’s opinion to the subject matter of the disagreement. v In connection with the audited financial statements of the Company for the year ended December 31, 2009 and 2008 and the interim unaudited financial statement through March 10, 2011, there have been no reportable events with the Company as set forth in Item 304(a)(1)(v) of Regulation S-K. vi The Company provided E&Y with a copy of this Current Report on Form 8-K and requested that E&Y furnish it with a letter addressed to the SEC stating whether or not theyagree with the above statements.The Company has received the requested letter from E&Y, and a copy of such letter is filed as Exhibit 16.1 to this Current Report Form 8-K. (b) Engagement ofNew Independent Registered Public Accounting Firm. i On March 10, 2011, the Board of Directors appointed MSCM, LLP (“MSCM”) as the Company’s new independent registered public accounting firm. The decision to engage MSCM was approved by the Company’s Board of Directors on March 10, 2011. ii Prior to March 10, 2011, the Company did not consult withMSCM regarding (1) the application of accounting principles to a specified transactions, (2) the type of audit opinion that might be rendered on the Company’s financial statements, (3) written or oral advice was provided that would be an important factor considered by the Company in reaching a decision as to an accounting, auditing or financial reporting issues, or (4) any matter that was the subject of a disagreement between the Company and its predecessor auditor as described in Item 304(a)(1)(iv) or a reportable event as described in Item 304(a)(1)(v) of Regulation S-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Letter from E&Y, LLP dated March15, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized JBI, INC. Date:March 16, 2011 By: /s/John Bordynuik John Bordynuik President & Chief Executive Officer
